     Case 1:17-cv-00930-SHR-EB Document 278 Filed 05/26/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WARREN EASLEY,                      :
   Plaintiff                        :
                                    :            No. 1:17-cv-930
           v.                       :
                                    :            (Judge Rambo)
BRENDA TRITT, et al.,               :
    Defendants                      :

                                   ORDER

     AND NOW, on this 26th day of May 2020, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT Plaintiff’s motion to

compel discovery and pursue sanctions/spoliation (Doc. No. 269) is GRANTED in

part and DENIED in part, as follows:

     1. The motion (Doc. No. 269) is GRANTED to the extent that Defendants
        are directed to provide Plaintiff a declaration that fully and accurately
        summarizes any guidelines and policies that the DOC has regarding the
        preservation of video and documents upon receipt of an inmate’s request
        that such evidence be preserved; and

     2. The motion (Doc. No. 269) is DENIED as to all other requests, including
        Plaintiff’s requests for sanctions and a finding of spoliation.


                                          s/ Sylvia H. Rambo
                                          United States District Judge
